Citation Nr: 1628188	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due herbicide exposure.

2.  Entitlement to service connection for a right lower extremity disability, to include as due to diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to June 1970 with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's appeal was previously remanded in February 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a right lower extremity disability, to include as due to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record fails to show that the Veteran had duty or visitation in the Republic of Vietnam during service.

2.  The Veteran's diabetes mellitus did not first manifest during service or within the first post-service year.

3.  The Veteran's diabetes mellitus is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letters sent in July 2007, and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, and his lay contentions and submissions.  The Veteran was provided the opportunity to provide the approximate dates, location, and nature of the alleged herbicide exposure.  Additionally, the U. S. Army and Joint Services Records Research Center (JSRRC), conducted a review of herbicide exposure with the information provided by the Veteran.

The prior remand instructions were substantially complied with for the Veteran's claim.  The February 2015 Board remand instructions stated that the Veteran be given updated notice which was provided in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The April 2009 is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   


Diabetes

The Veteran's Contentions
The Veteran seeks service connection for diabetes mellitus.  The Veteran specifically asserted that while stationed at the Udorn Air Force Based in Thailand, he flew to Vietnam about two to three times a month as part of his duties.  The Veteran stated that he would fly to Vietnam on several occasions working for intelligence equipment repair in the photo lab.  The Veteran estimated that in total he spent about fourteen days in Vietnam in classified missions and was never "officially in Vietnam".  The Veteran also asserts that he was exposed to herbicides at Itazuke Air Force Base in Fukuoka, Japan, where he repaired vans that were used in Vietnam.  

Applicable Law and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Analysis
The Veteran's diabetes was diagnosed in or around 1990, many years following discharge from service, and the Veteran does not contend that his diabetes had its onset during service.  There is no evidence of such connection nor is there evidence showing symptoms in service or a continuity of symptoms following service.  Essentially, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he variously asserts he was exposed to herbicides while in Vietnam to fix photographic and other equipment, as well as equipment that had been used in Vietnam and presumably contaminated with herbicide.  

Any veteran who, during active military, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. If the veteran was exposed to an herbicide agent during service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).

After reviewing all the lay and medical evidence, including the Veteran's statements asserting his exposure to Agent Orange and his presence in Vietnam, the Board finds that the weight of the evidence is against the claim, and service connection must be denied.

Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or exposure to an herbicide agent in service.  The Board notes that the Veteran received the Republic of Vietnam Campaign Medal, and the Vietnam Service Medal, however these are in and of themselves insufficient to warrant application of the presumption of herbicide exposure.  See VAOPGCPREC 27-97.  The Board further notes the JSRRC memo from February 2016 which determined that the evidence fails to confirm that the Veteran was exposed to herbicides.  The memo noted the Veteran's specific unit and dates overseas.  The memo also noted that the Veteran's personnel file and VBMS file was reviewed, and also included a review of the historical information submitted by the Tactical Reconnaissance Squadron from the Udorn Royal Thai Air Force Base with specific notation of airborne reconnaissance.  The Veteran's Military Occupational Specialty (MOS) of a maintenance facility specialist is not a listed MOS that placed him near the perimeter of a Thai Air Force Base, nor has the Veteran made that contention and it is unlikely that he was exposed in this manner.   In light of the documentary evidence of record, the Board finds the Veteran's reports that he served in the Republic of Vietnam to be less credible, and thus have little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); See also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

While the Veteran is sincere in his belief that he was exposed to Agent Orange while working at Itazuke Air Force Base in Fukuoka, Japan, the Veteran is not competent to conclude that machinery which was in Vietnam was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Thus, the Board finds that the Veteran is unable to fulfill the in-service element for service connection on a direct basis.

While the Veteran may believe that his diabetes mellitus is related to his active service, he has not provided any sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his diabetes does not create the requisite nexus needed for service connection.

Absent qualifying service in Vietnam, and absent competent and probative evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As noted above, diabetes mellitus was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or exposure to an herbicide agent in service, and a nexus has not otherwise been established between the Veteran's current disability and military service.

The preponderance of the evidence is against the Veteran's claim for service connection, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due herbicide exposure is denied.


REMAND

In the Veteran's Notice of Disagreement received in September 2009, he stated that while in the Kentucky Army National Guard he hurt his right knee doing physical training in approximately March 1984.  The evidence of record shows attempts to procure the Veteran's Pennsylvania National Guard treatment records, and personnel records.  Notably, the May 2009 rating decision, and the May 2010 Statement of the Case indicates that the Pennsylvania National Guard was contacted.  However, it is unclear if efforts were made to procure the Veteran's Kentucky Army National Guard records.  The Veteran's Kentucky Army National Guard records should be obtained.      


Accordingly, the case is REMANDED for the following action:

1. Verify all dates of Reserve and National Guard service, to include periods of ACDUTRA and INACDUTRA, from approximately 1975 to 1985 for both the Kentucky and Pennsylvania National Guard.  

Also, obtain and associate with the claims folder any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file. 

 If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


